Citation Nr: 1218279	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-29 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom





INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1961 to October 1969 and January 1971 to May 1982.  

This matter comes to the Board of Veterans Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for bilateral hearing loss and tinnitus. 

The Veteran did not waive RO consideration of a December 2010 VA audiogram, however as this evidence is the basis to grant part of the Veteran's claim, he is not prejudiced by its use. 


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma in service. 

2. The Veteran has bilateral hearing loss for VA purposes which is related to service. 

3. The preponderance of the evidence is against a finding that the Veteran's tinnitus was manifest in service or is causally related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A July 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

An October 2008 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in October 2007.  The Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination was adequate as the examiner reviewed the record, evaluated the Veteran and provided an opinion as to the etiology of the Veteran's current disabilities. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran contends that he sustained bilateral hearing loss and tinnitus in service. 

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss 

The Veteran contends that his current bilateral hearing loss is the result of acoustic trauma in service when he was exposed to jet plane noise as a landing signal officer (LSO) and pilot in service.  The RO has already conceded, and the Board agrees, that the Veteran was exposed to acoustic trauma in service.   

Service treatment records reveal no hearing loss upon entry to service based upon whisper voice test.  Hearing records with audiometric examination results from September 1967, June 1969 and March 1970 show a threshold shift in bilateral hearing acuity over the three years but do not demonstrate hearing loss for VA purposes.  The examination noted the Veteran's history of noise exposure to jets for eight years.  Audiograms conducted later in service in May 1980 , April 1981 and April 1982,  demonstrate a continued threshold shift in hearing acuity when compared to the first audiogram of record in September 1967. 

In October 2007  VA conducted an audiological evaluation which revealed pure tone thresholds, in decibels, as follows:




HERTZ


Oct 2007
500
1000
2000
3000
4000
RIGHT
75
75
95
90
100
LEFT
25
20
25
30
35

The October 2007 audiogram demonstrates a hearing loss disability for VA purposes in the right ear only.  38 C.F.R. § 3.385.   Concomitantly, CNC scores were 92 for the right ear and 96 for the left ear.

 The VA examiner concluded that it was less likely than not that the Veteran's hearing loss is due to military noise exposure because the service treatment records showed normal hearing upon exit from service.  The examiner's explanation is incomplete.  Hearing loss does not have to be demonstrated at separation to establish service connection.  Hensley v. Brown, 5 Vet. App. 155. (1993).   The examiner merely notes that the Veteran had normal hearing upon separation, and failed to address the threshold shift in hearing acuity, or explain what could have caused the Veteran's current hearing loss. 

Two January 2009 letters from medical doctors who served with the Veteran are of record.  In the two letters doctors RN and JR reported that the noise level the Veteran was exposed to as a LSO was beyond the level of regular pilots as the LSO stood near take off and landings with little or no ear protection.  Dr. RN explained that the only hearing protection for LSOs was the earphone on the left ear for communications use, the results of which are reflected in the Veteran's hearing loss being significantly worse in the right ear than left ear.  Based upon his personal knowledge of the Veteran for 40 years, knowledge of the Veteran's in service noise exposure as an LSO, and review of navy and ENT medical literature, Dr. RN opined that the Veteran's hearing loss was service connected.  Similarly, based upon his knowledge of the Veteran in service as a LSO, and upon training and experience in aviation medicine, neurology and neurosurgery, Dr. JR, a navy flight surgeon, opined that it was more likely than not that the Veteran's hearing loss was due to military noise exposure.  

A December 2010 audiogram from an audiologist at the North Florida/South Georgia Veterans Health Service is of record.  There are no CNC word recognition scores or pure tone thresholds, therefore the audiogram is inadequate for rating purposes under 38 C.F.R. § 4.85, but can be used to establish a disability for service connection under 38 C.F.R. § 3.385. 





HERTZ


Dec 2010
500
1000
2000
3000
4000
RIGHT
70
75
85
75
80
LEFT
25
25
30
35
40

The December 2010 audiogram demonstrates a hearing loss disability for VA purposes in both the right and left ears.  38 C.F.R. § 3.385.  

The Veteran had normal hearing upon entry to service.  He was exposed to repeated acoustic trauma in service.  The Veteran reported a history of decreased hearing acuity which began in service.  The service treatment records demonstrate a threshold shift in hearing acuity during service for both ears.  There are two medical opinions that the Veteran's hearing loss is related to his in service noise exposure. The VA examiner opined that the hearing loss was not related to in service noise exposure but provided little rationale to support his conclusion.  Regardless, his opinion is outweighed by the other medical opinions of record.  As such service connection for bilateral hearing loss is warranted. 

Tinnitus  

The Veteran contends that his tinnitus is a result of noise exposure in service.  The Veteran was exposed to acoustic trauma in service.  Upon entry and exit from service the Veteran did not complain of ringing in the ears.  The Veteran did report that he experienced cracking and popping in his ears during service. 

At the October 2007 VA examination the Veteran reported a ten year history of recurrent right ear tinnitus consisting of a "clicking" sound that occurs daily and lasts from minutes to two hours.  The examiner opined that it was less likely than not that tinnitus was due to in service noise exposure as the onset was not during service. 

Accepting the Veteran's statements as credible, the ringing in his ears had its onset, at its earliest, in 1997, 15 years after service, demonstrating a lack of continuity of symptomatology since service.  In sum, there is no evidence of tinnitus in service, there is no evidence of tinnitus until 1997, and the weight of the evidence is against a finding that the Veteran's tinnitus is related to service.  Service connection for tinnitus is not warranted. 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


